DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed July 08, 2022.
Amendment to the claims 1, 12, acknowledged and accepted, the 112(b) rejection has been withdrawn.

Response to Amendment/Remarks
Applicant’s remarks in an amendment, see page, filed July 08, 2022, with respect to the rejection of claims 1-20, have been fully considered and are persuasive.  Interviews conducted led to the resolution to the 112(b) rejection issues.  The rejection of claims 1-20, has been withdrawn. 
Claims 1-20, allowed.

Examiners Amendment and Statement of Reasons for Allowance     
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
No authorization for this examiner’s amendment was sought by the examiner due to nature of a simple typographical error to claim noted hereunder.
Claim 12, line 2, the term “Receiving” has been replaced with 
-- receiving -- to comply with acceptable claim construction requirements.  

Claims 1-20, are allowed.

The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) taken either singularly or collectively neither teach nor fairly suggest a mobility information reporting method (device) performed by a terminal device in combination with other claimed limitation, as a whole features reciting wherein the information for the previously registered nodes stored in the database includes a third information indicating whether the respective previously registered node supports dual connectivity (DC), and a fourth information indicating whether an adjacent node that is adjacent to the respective previously registered node supports the standalone mode of the second cellular communication, update the database to comprise the first information and the second information in addition to the third information and the fourth information, and the at least one processor is determining when the at least one communication processor is activated, that the at least one communication processor fails to search the node to be registered based on the database, update the database based on at least one of the first system information and the second system information before receiving, from the application processor, a signal requesting searching for the node to be registered, for claims 1 and 12.  
The closest cited references include Panchal et al (10,893,448), and Huang-Fu et al (2019/0223091), the reference(s) disclose either alone or in combination a system having a communication processor, an application processor (ASIC) configured to receive from at least one node via a first cellular communication interface, at least one of first system information comprising first information that indicates whether the at least one node supporting the first cellular communication interface supports dual connectivity (DC) that includes Cell Reselection Priority information element (IE) and a first Anchor- cell Reselection Priority IE, includes the reselection priority value or second system information comprising second information for an adjacent node that is adjacent to the at least one node and supports a standalone mode of a second cellular communication, update, based on at least one of the first system information, a database that comprises the first information, determine a searching order (reselection priority value) of one or more nodes included in the updated database and search a node to be registered based on the determined searching order, however, either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-11, and 13-20, further limit allowable features to claims noted above, and therefore are also allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/     
Primary Examiner, 
Art Unit 2632